 In the Matter of FLORIDA POWER &,- LIGHT COMPANYandELECTRICAL &RADIO WORKERS DIVISION OF THE I. U. M. S. W. A., C. I. 0., LocALNo. 59In the Matter of FLORIDA POWER & LIGHT COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L.CasesNos. 10-R-1439 and 10-R-1453, respectively.Decided August23, 194Mr. Alfred L. McCarthy,of Miami, Fla., for the Company.Mr. Charles N. Smolilco ff ,of Miami, Fla., for the C. I. O.Mr. A. C. McGraner,of Miami, Fla., for the I. B. E. W.Mr. Philip Licari,of counsel to the Board.DECISIONDIRECTION OF ELECTIONAND'ORDERSTATEMENT OF TIIE -CASEUpon separate petitions duly filed by Electrical & Radio WorkersDivision of the I. U. M. S. W. A., C. I. 0., Local No. 59, and Inter-national Brotherhood of Electrical Workers, A. F. L., herein respec-tively called C. I. O. and I. B. E. W., each alleging that a questionaffecting commerce had arisen concerning .the representation of em-ployees of Florida Power & Light Company, Miami, Florida, the Na-tional Labor Relations Board consolidated the cases and provided foran appropriate hearing upon due notice before Irvin C. Catts, TrialExaminer.Said hearing was held at Miami, Florida, on May 18,1945.The Company, the C. I. 0., the I. B. E. W., and Gas Depart-ment Employees' Association, appeared and participated.'All partieswere afforded full opportunity to be heard, to examine and cross-'The Association, having been served with notice of hearing in this proceeding, appearedspecially through its former president, F. D IrvinHe testified that on April 23, 1945,the Association posted throughout the Company's plant at Miami, Florida, notices ofintention to dissolve, and that, subsequently, on April 25, 1945, at a special meeting heldby the Association, its members unannnousl' voted to dissolve and disband the Associationas a labor organization,claiming no further interest in the representation of employees ofthe Company63 N L B B, No 74.484 FLORIDA POWER & LIGHT COMPANY485examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFlorida Power & Light Company is engaged in the generation, dis-tribution, and sale of electric energy and the manufacture, sale, anddistribution of fuel gas in the State of Florida.During 1944, the Com-pany's gross annual income from its sale of fuel gas was approximately$500,000.During the same period, the Company purchased for itsgas department raw materials valued at approximately $200,000, all ofwhich was shipped from points outside the State of Florida.The Com-pany sells fuel gas to ship repair yards, Army and Navy installations,and other concerns which are admittedly engaged in interstatecommerce.The Company admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDElectrical & Radio Workers Division of the I. U. M. S.. W. A., Local59, affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.International Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, is a labor organization admitting to.membership employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONOn February 22, 1945, the C. I. O. advised the Company that itrepresented a majority of certain of its employees in the Company'sgas department at Miami, Florida, and wished to be recognized as theexclusive bargaining representative of such employees.On or aboutApril 3,1945, the I. B. E. W. notified the Company that it representeda majority of the employees working in all of the Company's gas plantsthroughout the State of Florida, and desired to be recognized as theirexclusive bargaining representative.The Company replied that, sinceit was operating under a current collective bargaining agreement withthe Association,2 it could not recognize either the C.' I. O. or theI.B. E. W.02 At the hearing, the Company stated that, since the Association is admittedly defunct,it does not desire to claim a presently existing contract between it and the Association asa bar to the present proceedings. 486DECISIONS OF. NATIONAL LABOR RELATIONS BOARDThe Trial Examiner stated on the record that the C. I. O. and theI.B. E. W. each represents a substantial number of employees in theunit it alleges to be appropriate .3We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNITThe Company and the I. B. E. W. desire a system-wide unit of allgas department employees employed throughout the Company's gasplants in the State of Florida, whereas the C. I. O. seeks a unit of gasemployees limited to the Company's Miami plant.The parties arein dispute with respect to the inclusion or exclusion of certain cate-gories of employees hereinafter discussed.The Company is divided for purposes of operation and adminis-tration into four geographical divisions coinciding with the eastern,western, southern, and northern parts of the State of Florida. Ineach division the Company has plants in which it is engaged in thegeneration, distribution, and sale of electrical energy, and in the man-ufacture, distribution, and sale of fuel gas 4Only the Company's gasemployees are involved in the instant case.The operations of each geographical division are under the directsupervision of a divisional manager who, in turn, is responsible forhis activities with respect to fuel gas to a general superintendent ofgas operations stationed at the Company's main office in Miami, Flor-ida.The record shows that all matters of general policy, includingWages, hours of work, standards of employment, and job evaluationsare determined at the Company's main office in Miami, Florida.While interchange of employees among the four divisions is infrequent,the Company maintains a policy of allowing transfers from one divi-sion to another upon proper application of any employee.Thus, itappears that there is uniformity in employees' functions throughoutthe Company's gas plants and that the gas employees' interests are sim-ilar and closely related.,Under such circumstances, we have repeat-edly held that a system-wide unit of a public utility is appropriatewhenever there is a labor organization in a position to represent em-ployees throughout the system.5AThe Trial Examiner stated on the record that the C I 0 submitted 26 membership,cards dated February 1945, and that the unit alleged to be appropriate by the C I 0 iscomposed of approximately 35 employeesHe also stated that the I.B E W submitted45 membership cards, of which 39 were dated between February and May 1945 and 6 wereundated;and that there were 52 employees in the unit alleged to be appropriate by theIB E WsThe Company's gas operations are carried on in the cities of Miami, Daytona Beach,Lakeland, and Palatka,Florida.6Matter of Pennsyls,ania ElectricCo , 56 N.L. R B. 625,MatterofWisconsinGas andElectric Co, 57 N LR B 285;Matter of DuquesneLightGo, 57 N L. R. B 770.8 FLORIDA POWER & LIGHT COMPANY487The Board in a previous cases involving the Company herein found,in absence of any system-wide organization of Company's gas em-ployees, that a unit of such employees confined to the Company's Miamiplant was appropriate.7In the instant case, however, the record showsthat there is a labor organization whose organizational activities haveextended among the employees throughout the Company's gas plantsand which seeks to represent them in a system-wide unit. In view ofthese facts we find that a system-wide unit is presently appropriate forthe purposes of collective bargaining on behalf of the employees in-volved herein.We shall, therefore, dismiss the petition for investiga-tion and certification filed by the C. I. 0., but, in accordance with itsrequest, shall afford the C. I. 0. the opportunity to participate in theelection hereinafter directed.As to the composition of the unit the parties are agreed that itshould comprise all the Company's employees engaged in the manu-facture and distribution of gas, including construction, operation,maintenance, and meter repair employees, but excluding office andclerical employees, sales employees, meter readers, collectors, and prop-erty protection employees.The disputed categories are as follows : $Plant foreman B:The Company employs four plant foremen B,one at each of the Company's four gas plants.While they are classi-fied as working foremen, the uncontradicted testimony of the Com-pany's general superintendent shows that they supervise crews of menengaged in the operation and maintenance of gas plants and thatthey have the authority either to hire and discharge employees undertheir supervision or to recommend effectively such action.The Com-pany and the C. I. 0. desire to exclude them, whereas the I. B. E. W.wishes them included.We shall exclude them from the unit, assupervisory employees.Distribution foremen B:The Company employs two distributionforemen B, one at the Daytona Beach plant and the other at the Lake-land plant.The record shows that- each foreman supervises the workof six employees and receives a substantially higher remunerationthan any worker under his supervision.The uncontradicted testi-mony of the Company's general superintendent is that the distribu-tion foreman B employed at Lakeland can hire and discharge em-ployees under his supervision, and the distribution foreman B atMatter of Florida Power & Light Company,42 N. L It B. 742However, the Board found in the same case that,since a system-wide organization ofthe Company's electrical employees was then in existence,a unit of such employees on aSystem-wide basis was appropriate.-8In the absence of any dispute between the parties, the Board included many of thesecategories of employees in the unit found appropriate in the previous case involving theCompany herein.SeeMatter of Florida Power & Light Company, supra.However, inthe instant case we shall dispose of these categories of employees in accordance with theevidence adduced at the hearing and the Board's present policies. OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDDaytona Beach can recommend effectively such action.The Com-pany and the C. I. 0. contend that these employees should be excluded,whereas the I. B. E. W. urges that they be included.We find thatthey are supervisory employees and we shallexclude them.Crew, foremen:The Company has one crew foreman at the Miamiplant.He is now engaged in installing and maintaining gas mainsand performs manual labor most of his working time.Although theCompany's general superintendent testified that in normal times acrew foreman supervises a crew of men and has the authority torecommend effectively the hire and discharge of employees, the rec-ord shows that at present,due to the shortage of labor, this employeehas no workers under his supervision.The I. B. E. W. and the C. I. 0.desire his inclusion, whereas the Company wishes his exclusion. In-asmuch as the only man now classified as a crew foreman does notappear to exercise supervisory authority; we shall allow him to voteas an ordinary production and maintenance employee.We make nodetermination respecting the category of crew foremen as such.Service supervisors:The Company has one service supervisor whois stationed at the Company's Miami plant.His duties consist ofsupervising from six to seven servicemen in the plant's gas distribu-tion section.The uncontradicted testimony of the Company's gen-eral superintendent shows that the service supervisor has the authorityto recommend effectively the hire and discharge of employees underhis supervision.The I. B. E. W.and the C. I. 0. desire his in-clusion, whereas the Company urges his exclusion.We shall excludehim as a supervisory employee.Meter shop foremen:The Company employs one meter shop fore-man at its Miami plant.His main function is to supervise four menengaged inthe repair of all gas meters and governors used in theCompany's gas distribution section.The Company's general super-intendent testified, without contradiction, that the meter shop fore-man has authority to recommend effectively the hire and dischargeof employees under his supervision.The C. I.0. and the I. B. E. W.seek to have this employee included in the unit,but the Companywishes to have him excluded.We shall exclude him.Gas clerks:The Company hires three gas clerks whose duties areto do typing,filing, attend to telephone calls,and perform generaloffice work.Their wage range is below that of the Company's produc-tion and maintenance employees,and there appears to be no com-munity of interest between these employees and the regular productionand maintenance employees.The Company and the C. I. 0. desiretheir exclusion,whereas the I. B. E. W. contends that they should beincluded.In conformity with our general policy of segregating office FLORIDAPOWER & LIGHT COMPANY489clerical employees from production and maintenance employees, weshall exclude them.9Gas office assistants:The Company employs one gas office assistantwho is stationed at the Company's Miami plant.His duties consist ofmaking general statistical analyses of the Company's operations andthe keeping of general records.He performs all his work in the officeand it appears that his interests are similar to those of the Company'soffice clerical employees.The Company and the C. I. O. take theposition that he should be excluded, whereas the I. B. E. W. wishes hisinclusion.We shall exclude him as an office clerical employee.Chemists:The Company employs one chemist at its Miami plant.He is a highly skilled technical employee and has no community ofinterest with the production and maintenance employees.The C. I. O.desires his exclusion, whereas the I. B. E. W. wishes to have himincluded.With respect to this employee, the Company takes n&position.We shall exclude him as a technical employee.-We find that all of the Company's employees engaged throughoutthe Company's plants in the State of Florida in the manufacture anddistribution of gas, including construction, operation, maintenance,and meter repair employees, but excluding gas clerks, gas office assist-ants, office and clerical employees, sales employees, meter readers,collectors, property protection employees, chemists, plant foremen B,distribution foremen B, service supervisors, meter shop foremen, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is hereby0 SeeMatter of Boston F,dison Company,51 N L.R. B 11810 SeeMatter of Boston Edison Company,supra. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Florida Power &Light Company,Miami, Florida, an election by secret ballot shall beconducted as early as possible, but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Electrical & RadioWorkers Division of the I. U. M. S. W. A., Local No. 59, C. I. 0., or byInternational Brotherhood of Electrical Workers, A.F. L., for thepurposes of collective bargaining,or by neither.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the cases,the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Florida Power & Light Company, Miami, Florida,filed by Electrical&Radio Workers Division of the I. U. M. S. W. A.,Local No. 59,C. I. 0., in Case No. 10-R-1439, be, and it hereby is,dismissed.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision, Direction of Election, and Order.